DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of system (claim 1-2, 5-7, 13, 15, 26, 36, 43-43, 46 and 48) in the reply filed on 12/29/2021 is acknowledged.


Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, line 7 recites “the therapy”. Please amend to read as “the therapy device”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1, 2, 5-7, 13, 15, 26, 36 and 43, 44, 46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flow of the cold liquid" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the flow of the hot liquid" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 2, 5-7, 13, 15, 26, 36 and 43-48 depend on claim 1 and therefore are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 5-7, 13, 15, 26, 36, 43, 46 and 48 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WEBBER et al. (NL 2011288).
Regarding claim 1, Webber discloses a system for providing rapid contrast therapy comprising: a cold reservoir (fig.3; first reservoir 10 for containing cool fluid, see also pg.7, lines 11-17) configured to hold a cold liquid; a cold therapy supply valve 
Regarding claim 2, Webber discloses the system of claim 1, further comprising: a first liquid level sensor (fig.3, level sensor 65) in the cold reservoir to measure a level of the cold liquid (pg.16, line 14-pg.17, line 10); a second liquid level sensor (fig.3, level sensor 67) in the hot reservoir to measure a level of the hot liquid(pg.16, line 14-pg.17, line 10); a first temperature sensor (fig.3; temperature sensor 71) to measure a temperature of the cold liquid (pg.15, line 8-20); a second temperature sensor (fig.3; temperature sensor 72) to measure a temperature of the hot liquid (pg.15, line 8-20); and a return temperature sensor (fig.3; temperature sensor 75) for measuring a temperature of the return flow from the therapy device (pg.15, line 21-25).
Regarding claim 5, Webber discloses the system of claim 2, wherein the controller directs return flow from the therapy device to at least one of the cold and hot reservoirs after determining that the measured liquid level within each of the cold and hot reservoirs is within a target liquid level range (pg.16, line 14-pg.17, line 10), wherein the controller directs the return flow to either the cold reservoir or the hot reservoir depending on the temperature of the return flow such that the return flow is directed to the reservoir containing the liquid having a closest temperature with the temperature of the return flow (pg.15, line 21-pg.16, line 10, specifically “Alternatively, said maximum threshold temperature and said minimum threshold temperatures can be different threshold temperatures, preferably said maximum threshold temperature can be below said minimum threshold temperature, such that excessive switching of the valve(s) can be counteracted when the temperature of the fluid leaving the heat transferring device 2 is near the respective threshold temperature”).
Regarding claim 6, Webber discloses the system of claim 2, wherein the controller directs return flow from the therapy device to at least one of the cold and hot reservoirs after determining that the measured liquid level within each of the cold and hot reservoirs is within a target liquid level range (pg.16, line 14-pg.17, line 10), wherein the controller directs the return flow to the hot reservoir when the temperature of the return flow is greater than an average of the temperatures of cold and hot liquids (pg.15, line 21-pg.16, line 10).
Regarding claim 7, Webber discloses the system of claim 2, wherein the controller directs return flow from the therapy device to at least one of the cold and hot reservoirs after determining that the measured liquid level within each of the cold and hot reservoirs is within a target liquid level range (pg.16, line 14-pg.17, line 10), wherein 
Regarding claim 13, Webber discloses the system of claim 2, wherein the controller directs the return flow to either the cold reservoir or the hot reservoir depending on the measured liquid level in each of the cold and hot reservoirs such that the measured liquid level in the cold and hot reservoirs does not exceed the corresponding maximum liquid level or fall below the corresponding minimum liquid level (pg.16, line 14-pg.17, line 10), wherein the controller directs the return flow to the cold reservoir when the first liquid level sensor measures a liquid level below the minimum liquid level for the cold reservoir, wherein the controller directs the return flow to the hot reservoir when the second liquid level sensor measures a liquid level below the minimum liquid level for the hot reservoir (pg.16, line 14-pg.17, line 10).
Regarding claim 15, Webber discloses the system of claim 13, wherein the controller directs return flow to the hot reservoir when the first liquid level sensor measures a liquid level above a maximum liquid level for the cold reservoir (pg.16, line 14-pg.17, line 10), and wherein the controller directs return flow to the cold reservoir when the second liquid level sensor measures a liquid level above the maximum liquid level for the hot reservoir (pg.16, line 14-pg.17, line 10).
Regarding claim 26, Webber discloses the system of claim 2, further comprising one or more conduits extending between the cold reservoir and the hot reservoir (fig.3; the connection lines 76, 77), the conduit providing fluid communication therebetween; and one or more cross-tank valves (fig.3; connection valve 78, 79) for controlling flow through the conduit; wherein the controller directs operation of the one 
Regarding claim 36, Webber discloses the system of claim 26, wherein controller directs flow through the conduit from the hot reservoir to the cold reservoir when the first liquid level sensor measures a liquid level below the minimum liquid level for the cold reservoir (pg.16, line 14-pg.17, line 10), wherein the controller directs flow through the conduit from the cold reservoir to the hot reservoir when the second liquid level sensor measures a liquid level below the minimum liquid level for the hot reservoir, wherein controller directs flow through the conduit from the cold reservoir to the hot reservoir when the first liquid level sensor measures a liquid level above the maximum liquid level for the cold reservoir (pg.16, line 14-pg.17, line 10)., wherein controller directs flow through the conduit from the hot reservoir to the cold reservoir when the second liquid level sensor measures a liquid level above the maximum liquid level for the hot reservoir (pg.16, line 14-pg.17, line 10).
Regarding claim 43, Webber discloses the system of claim 26, wherein the system is not operating when at least one of the cold and hot liquids have not been provided to the therapy device for a predetermined off period (the system of Webber is configured to be selectecely on and off see pg.13, line 27 - pg.14, line 2), wherein, when the system is not operating, the controller directs operation of the cross-tank valve to open fluid communication between the reservoirs for a first time period (the system is 
Note: A controller which provides the function of directing the cross tank valve to deliver the fluid would read on the limitation since the claim doesn't require that the controller automatically perform the function after a given period of time.
Regarding claim 46, Webber discloses the system of claim 43, wherein the controller directs operation of the cross-tank valve to open fluid communication between the reservoirs until the difference between the measured liquid levels in the cold and hot reservoirs is within a predetermined deviation amount (pg.16, line 18-pg.18, line 12).
Regarding claim 48, Webber discloses the system of claim 43, wherein the controller directs cycled operation of the cross-tank valve to open and close fluid communication between the reservoirs, such that during each open-close cycle the cross-tank valve is open for the first time period and closed for a second time period until the difference between the measured liquid levels in the cold and hot reservoirs is within a predetermined deviation amount (pg.17, line 2-pg.18, line 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over WEBBER et al. (NL 2011288).
Regarding claim 44, Webber discloses the system of claim 43, wherein the predetermined off period that the therapy system is not operating. Webber clearly teaches that the system can be selectively off and on (for any desired time). However, Webber does not disclose the period to be is at least 5 seconds and less than or equal to 20 seconds. It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have any desired duration including at least 5 seconds and less than or equal to 20 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Examiner, Art Unit 3794